USCA4 Appeal: 21-1598      Doc: 18         Filed: 10/14/2022     Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-1598


        CHRISTINA A. HEARN,

                             Plaintiff - Appellant,

                      v.

        TOWN OF OAK ISLAND,

                             Defendant - Appellee.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Wilmington. Terrence W. Boyle, District Judge. (7:20-cv-00200-BO)


        Submitted: October 5, 2022                                    Decided: October 14, 2022


        Before KING and HEYTENS, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Randolph M. James, RANDOLPH M. JAMES, PC, Winston-Salem, North
        Carolina, for Appellant. Norwood P. Blanchard, III, CROSSLEY MCINTOSH COLLIER
        HANLEY & EDES PLLC, Wilmington, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1598      Doc: 18          Filed: 10/14/2022     Pg: 2 of 3




        PER CURIAM:

               Christina A. Hearn filed an amended complaint against her former employer, the

        Town of Oak Island (“the Town”), alleging sex-based employment discrimination, in

        violation of Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e

        to 2000e-17. The Town moved to dismiss or for summary judgment, arguing that Hearn

        had not filed her discrimination charge with the Equal Employment Opportunity

        Commission (“EEOC”) within 180 days of receiving notice of her termination. The district

        court granted summary judgment in favor of the Town. We affirm.

               “[We] review[] a district court’s grant of summary judgment de novo, applying the

        same legal standards as the district court, and viewing all facts and reasonable inferences

        therefrom in the light most favorable to the nonmoving party.” Cowgill v. First Data

        Techs., Inc., 41 F.4th 370, 378 (4th Cir. 2022) (internal quotation marks omitted).

        Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

        to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

        Civ. P. 56(a). “A dispute is genuine if a reasonable jury could return a verdict for the

        nonmoving party, and a fact is material if it might affect the outcome of the suit under the

        governing law.” Haze v. Harrison, 961 F.3d 654, 658 (4th Cir. 2020) (cleaned up). “To

        the extent the [audio recording] depicts material facts of this case, we review those facts as

        they are depicted in the [recording].” Hupp v. Cook, 931 F.3d 307, 315 n.3 (4th Cir. 2019)

        (citing Scott v. Harris, 550 U.S. 372, 380-81 (2007)). But where the recording “does not

        clearly or blatantly contradict [Hearn’s] version of the facts, we adopt her version in

        reviewing the grant of summary judgment to [the Town].” Id. (cleaned up).

                                                      2
USCA4 Appeal: 21-1598         Doc: 18      Filed: 10/14/2022     Pg: 3 of 3




               Under Title VII, an aggrieved individual must file a complaint with the EEOC

        “within [180] days after the alleged unlawful employment practice occurred.” 42 U.S.C.

        § 2000e-5(e). This “exhaustion requirement is a non-jurisdictional ‘processing rule, albeit

        a mandatory one’ that must be enforced when properly raised.” Walton v. Harker, 33 F.4th

        165, 175 (4th Cir. 2022) (quoting Fort Bend Cnty. v. Davis, 139 S. Ct. 1843, 1851 (2019)).

               Here, the 180-day period commenced when Hearn first received “final and

        unequivocal” notice of her termination. English v. Whitfield, 858 F.2d 957, 961-62

        (4th Cir. 1988); see, e.g., Green v. Brennan, 578 U.S. 547, 564 (2016); Del. State Coll. v.

        Ricks, 449 U.S. 250, 258 (1980); Price v. Litton Bus. Sys., Inc., 694 F.2d 963, 965

        (4th Cir. 1982). After reviewing the record, we agree with the district court that Hearn

        received final and unequivocal notice of her termination during the meeting on

        July 30, 2019. And, because Hearn filed her charge with the EEOC more than 180 days

        later, we affirm the district court’s order granting summary judgment in favor of the Town.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                      AFFIRMED




                                                    3